PER CURIAM.
We affirm the trial court’s denial of appellant’s two Florida Rule of Criminal Procedure 3.800(a) motions to correct illegal sentence. Appellant has not established an “illegal sentence” which can be corrected at any time. See Carter v. State, 786 So.2d 1173 (Fla.2001). Instead, appellant has filed a procedurally barred and untimely challenge to his conviction. See King v. State, 127 So.3d 684 (Fla. 4th DCA 2013). Because this court previously has warned appellant about filing frivolous post-conviction motions, we direct the Clerk of this Court to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures, including forfeiture of gain time. See § 944.279(1), Fla. Stat. (2013); Steed v. State, 120 So.3d 113 (Fla. 4th DCA 2013). Further, we warn appellant that future frivolous filings will result in additional sanctions, such as a bar on pro se filings in this court. See State v. Spencer, 751 So.2d 47 (Fla.1999).

Affirmed with referral for consideration of disciplinary procedures.

TAYLOR, GERBER and FORST, JJ., concur.